Citation Nr: 1211365	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-42 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable rating for residuals of a shell fragment wound to the right thigh, to include scars and small retained shrapnel.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The residuals of a shell fragment wound to the Veteran's right thigh, to include scars and small retained shrapnel, have been rated as noncompensably disabling under 38 C.F.R. §  4.73, Diagnostic Code (DC) 5314, which evaluates impairment resulting from injury to Muscle Group XIV.  Regrettably, a remand of his claim for a compensable rating for this service-connected disability is necessary for further evidentiary development.  

The VA examinations conducted in May 2009 and August 2010 both addressed the extent of the Veteran's muscle injury and scarring from the shell fragment wound but did not assess whether he had any manifestations beyond muscle damage and scarring resulting from his shell fragment wound.  The evaluation of the same disability or manifestations under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  A veteran's disability will be rated under the diagnostic code that allows the highest possible evaluation for the clinical findings shown on objective examination.  38 C.F.R. § 4.14 does not, however, prevent separate evaluations for the same anatomic area under different diagnostic codes that evaluate different functional impairments.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Specifically, although the May 2009 VA examiner found that there was no joint injury, neither that examination, nor the August 2010 VA evaluation, addressed whether the Veteran has any orthopedic impairments such as loss of range of motion, associated with his service-connected right thigh disability.  Indeed, functions affected by the muscles involved in Muscle Group XIV include extension of the knee, simultaneous flexion of hip and flexion of knee, as well as tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of body, and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, DC 5314 (2011).  In this regard, the Board observes that the Veteran's complaints of right thigh pain at the VA examinations could be indicative of some orthopedic impairment associated with the service-connected shell fragment wound to this extremity.  Moreover, he also reported tingling, which could reflect some type of neurological impairment.  

Therefore, the Board finds that a remand for a new VA examination is necessary.  The purpose of the examination conducted pursuant to this Remand is to assess all of the manifestations of the residuals of the shell fragment wound to the Veteran's right thigh, to include muscular, orthopedic, neurologic, and skin impairments.  

Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the level of severity of the service-connected residuals of a shell fragment wound to his right thigh, to include, but not limited to, scarring, muscle damage, orthopedic damage, and nerve damage.  The claims folder must be made available to the examiner in conjunction with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  All testing deemed necessary should be completed.  

a) With regard to any scarring on the Veteran's right thigh, the examiner is requested to comment on all signs and symptoms that are attributable to the Veteran's right thigh scars, including the specific size of the scars or the size of the area affected (in square inches or centimeters).  Also, the examiner should discuss whether the scars are nonlinear, deep, superficial, unstable (with frequent loss of covering of skin over the scar), well-healed, painful, tender, adherent, and/or ulcerated and whether they result in any disfigurement or deformity.  Color photographs should be included with the examination report.  

b) With regard to the muscle injury to Muscle Group XIV, the examiner should comment on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, pain, impairment of coordination, and uncertainty of movement.  

c) Further, the examiner should determine whether there are any adverse orthopedic abnormalities associated with the service-connected residuals of a shell fragment wound to the Veteran's right thigh.  Specifically, the examiner should undertake range of motion studies of the Veteran's right knee and right hip and comment on the degree of disability due to functional losses such as pain, weakness, etc, of each joint.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  In addition, 

i) For the right knee, the examiner should also elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); genu recurvatum; and any ankylosis.  

ii) For the right hip, the examiner should also elicit information as to whether there is any associated flail joint, ankylosis, or femur impairment.  

d) The examiner should also specifically discuss whether there any adverse neurological abnormalities associated with the service-connected shell fragment wound residuals of the Veteran's right thigh.  All indicated tests, such as an EMG, should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If any adverse neurological symptomatology is shown on physical examination or testing, the examiner should identify the nerve(s) involved and must comment as to whether the disability associated with the affected nerve(s) is best characterized as "slight," "moderate," "moderately severe," or "severe."  

A complete rationale should be given for all opinions and conclusions expressed.  
3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

